403 F.2d 719
Richard L. DUGGER, Appellant,v.MISSOURI PACIFIC RAILROAD COMPANY, Appellee.
No. 25710.
United States Court of Appeals Fifth Circuit.
December 3, 1968.
Rehearing En Banc Denied January 24, 1969.

Appeal from the United States District Court for the Southern District of Texas; James L. Noel, Jr., Judge.
James R. Watson, Jr., Houston, Tex., for appellant.
James Pope Simpson, Dallas, Tex., for appellee.
Before JONES and COLEMAN, Circuit Judges, and CHOATE, District Judge.
PER CURIAM:


1
The appellant, Richard L. Dugger, brought an action against his employer, Missouri Pacific Railroad Company, claiming vacation pay under Section 9 of the Universal Military Training and Service Act, 50 U.S.C.A. Sec. 459. The district court concluded that any right to vacation pay must depend upon the terms of the labor agreement between the railroad and its employees. Under this agreement, the district court decided, no vacation pay should be awarded. Dugger v. Missouri Pacific Railroad Company, D. C.S.D.Tex.1967, 276 F. Supp. 496. From the district court judgment Dugger has appealed. The decision of the district court is sound and its judgment should be and is


2
Affirmed.

ON PETITION FOR REHEARING EN BANC

3
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.